SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b) (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) INVENTERGY GLOBAL, INC. (Name of Issuer) Common Stock, $0.0001 par value (Title of Class of Securities) 46123X102 (CUSIP Number) Copy to: Barry Honig 555 South Federal Highway #450 Boca Raton, FL 33432 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 8, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) CUSIP No. 46123X102 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER 406,002 (1) BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 842,563 (2) EACH REPORTING 7 SOLE DISPOSITIVE POWER 406,002 (1) PERSON WITH 8 SHARED DISPOSITIVE POWER 842,563 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,248,565 (1)(2) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.22% (Based on 23,912,178 shares outstanding as of August 11, 2014) 12 TYPE OF REPORTING PERSON* IN Represents 376,489 shares of common stock and 29,513 shares of common stock underlying warrants to purchase common stock. Represents 435,010 shares of common stock held by GRQ Consultants, Inc. 401k Plan (“GRQ 401K”) and 407,553 shares of common stock held by GRQ Consultants, Inc. (“GRQ”). Barry Honig is the trustee of GRQ 401K and the President of GRQ and in such capacity has voting and dispositive power over shares held by GRQ 401K and GRQ. -1- CUSIP No. 46123X102 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 401K Plan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 435,010 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 435,010 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 435,010 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.82% (Based on 23,912,178 shares outstanding as of August 11, 2014) 12 TYPE OF REPORTING PERSON* OO Held by GRQ Consultants, Inc. 401K Plan (“GRQ 401K”). Barry Honig is the Trustee of GRQ 401K and in such capacity has voting and dispositive power over shares held by GRQ 401K. -2- CUSIP No. 46123X102 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 407,553 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 407,553 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 407,553 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.70% (Based on 23,912,178 shares outstanding as of August 11, 2014) 12 TYPE OF REPORTING PERSON* CO (1) Held by GRQ. Barry Honig is the President of GRQ and in such capacity has voting and dispositive power over shares held by GRQ. -3- Item 1(a).Name of Issuer: Inventergy Global, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 900 E. Hamilton Avenue #180, Campbell, CA 95008 Item 2(a).Name of Person Filing. The statement is filed on behalf of Barry Honig, GRQ Consultants, Inc. 401K Plan (“GRQ 401K”) and GRQ Consultants, Inc. (“GRQ”, together with Mr. Honig and GRQ 401K, the “Reporting Persons”). Item 2(b).Address of Principal Business Office or, if None, Residence. 555 South Federal Highway #450, Boca Raton, FL 33432 Item 2(c).Citizenship. United States/Florida Item 2(d).Title of Class of Securities. Common Stock, par value $0.0001 per share. Item 2(e).CUSIP Number. 46123X102 Item 3. Type of Person Not applicable. Item 4. Ownership. (a) Amount beneficially owned: 1,248,565 (1). (b) Percent of class: 5.22% (Based on 23,912,178 shares outstanding as of August 11, 2014). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 406,002 (1). (ii) Shared power to vote or to direct the vote: 842,563 (2). (iii) Sole power to dispose or to direct the disposition of: 406,002 (1). (iv) Shared power to dispose or to direct the disposition of: 842,563 (2). Represents 376,489 shares of common stock and 29,513 shares of common stock underlying warrants to purchase common stock. Represents 435,010 shares of common stock held by GRQ 401K and 407,553 shares of common stock held by GRQ. Barry Honig is the trustee of GRQ 401K and the President of GRQ and in such capacity has voting and dispositive power over shares held by GRQ 401K and GRQ. Item 5.Ownership of Five Percent or Less of a Class. Not applicable. -4- Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. -5- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: August 21, 2014 /s/ Barry Honig Barry Honig GRQ Consultants, Inc. 401K Plan Date: August 21, 2014 By: /s/ Barry Honig Barry Honig Trustee GRQ Consultants, Inc. Date: August 21, 2014 By: /s/ Barry Honig Barry Honig President
